Citation Nr: 0907372	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, claimed as bilateral foot disability.

2.  Entitlement to service connection for a thoracic muscle 
strain with compression fractures of the thoracic spine, 
claimed as upper back disability.

3.  Entitlement to service connection for recurrent 
headaches, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2000 to 
December 2000, and from March 2003 to May 2004, the latter to 
include service in the Southwest Asia Theater from June 2003 
to May 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision, in which the 
RO, inter alia, denied the Veteran's claims for entitlement 
to service connection for a bilateral foot disability, 
recurrent headaches and an upper back disability.  In July 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) regarding these issues was issued 
in May 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
June 2006.

Attached to his application for benefits submitted in June 
2004, the Veteran explained that he had been exposed to 
environmental hazards during his service in Southwest Asia.  
The issues certified for appeal were characterized simply as 
claims for entitlement to service connection for the claimed 
disabilities.  After a review of the Veteran's statements and 
consideration of what the RO appears to have actually 
adjudicated, the Board has recharacterized the recurrent 
headaches issue as reflected on the title page. 

The Board's decision addressing the claim for service 
connection for a thoracic muscle strain with compression 
fractures of the thoracic spine, is set forth below.  The 
claims for service connection for bilateral pes planus and 
for recurrent headaches (recharcterized, as reflected on the 
title page, consistent with the nature of the complaints and 
the Veteran's service) are addressed in the remand following 
the order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
warranted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  While no back injury or complaints were note d in 
service, the Veteran's assertions of in-service back injury 
appear to be consistent with the circumstances of his 
service, and an uncontradicted post-service medical opinion 
indicates that the Veteran's current thoracic muscle strain 
is likely as not related to his lifting injury, suffered 
while serving in the military.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for a thoracic 
muscle strain with compression fractures of the thoracic 
spine, claimed as an upper back disability are met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 2008).

Given the favorable disposition of the claim herein decided, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Under 38 U.S.C.A. § 1154(b), "combat veterans, in 
certain circumstances, [may] use lay evidence to establish 
service connection of a disease or injury."  See Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  Furthermore, a veteran's 
assertions regarding an injury during combat shall be 
accepted if consistent with the circumstances, conditions, 
and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).

Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that a grant of service connection for thoracic spine 
disability is warranted.

In multiple written statements, the veteran has asserted that 
he injured his back while picking up a tire in Iraq in 2004.  
He has provided a similar history in connection with 
treatment for back complaints; for example, a March 2005 
treatment note reflects his report that he hurt his back 
while serving in Iraq. The Veteran is competent to report a 
history of an in-service injury.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1991). Service treatment records 
do not document the occurrence of, or treatment for, any back 
injury.  However, the Veteran's DD-214 (Certificate of 
Release or Discharge from Active Duty) reflects that the 
Veteran's served in support of Operation Iraqi Freedom.  
Given the nature of this service, it is plausible that the 
veteran injury his back in service, as alleged.  Thus, 
although there is no objective evidence to support that the 
Veteran injured his back in service, his assertions appear to 
be credible and consistent with the circumstances of his 
service. 

During a July 2004 VA examination, the Veteran reported upper 
back pain that started when he was picking up a tire in Iraq 
in April 2004.  He stated pain would come and go but 
continued when he got home.  X-rays revealed biconcave 
compression fractures of the lower dorsal spine.  The 
examiner diagnosed the Veteran with a compression fracture of 
the thoracic spine and a thoracic muscle strain.  The 
examiner opined that the Veteran's current back condition is 
at least as likely as not related to the Veteran's lifting 
injury, suffered while serving in the military.

Thus, a VA examiner has diagnosed the Veteran with a 
compression fracture of the thoracic spine and thoracic 
muscle strain, and has provided an opinion that thee are as 
likely as not medically related to service.  The Board finds 
that this opinion, provided following examination of the 
veteran, is the only competent, probative opinion on the 
medical nexus question.  Although the opinion appears to be 
based, in part, on the veteran's own reported history of in-
service injury, such reliance only warrants the discounting 
of a medical opinion in certain circumstances, such as when 
the opinion is contradicted by other evidence in the record 
or when the Board rejects the assertions the veteran-which, 
as indicated above, is not the case here.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  Significantly, the 
opinion of the VA examiner as to medical nexus is not 
contradicted by any other medical evidence or opinion.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection for a thoracic muscle 
strain with compression fractures of the thoracic spine is 
warranted. 


ORDER

Service connection for a thoracic muscle strain with 
compression fractures of the thoracic spine, claimed as upper 
back disability, is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for bilateral pes 
planus, claimed as bilateral foot disability, and for 
recurrent headaches is warranted.

Regarding the Veteran's claim for service connection for 
bilateral pes planus, the Board notes that the Veteran's 
service treatment records include the report of a September 
1999 entrance examination indicating that his feet were 
"abnormal."  Service treatment records also show that in 
October 2000 he presented with complaints of right foot pain 
after an injury.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002)..

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

The July 2004 VA examiner stated that the Veteran had mild 
pes planus that was diagnosed in the military.  However, 
despite the notation at service entrance, no VA examiner has 
addressed whether the Veteran has bilateral foot disability 
that preexisted service and was aggravated by his service.  
The record does not otherwise reflect any medical opinion 
addressing these points.  

Under these circumstances, the Board finds that VA 
examination and medical opinion-supported by fully stated 
rationale-is needed to resolve the matter of service 
connection for bilateral pes planus, claimed as foot 
disability.  See 8 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2008), 38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim involving recurrent headaches, the Board 
points out that the Veteran's service treatment records 
reflect that the Veteran complained of  headaches in 
September 2000 and October 2003.  The Veteran has also 
asserted in multiple written statements that his headaches 
were the result of his "sand fly fever" which he contracted 
while serving in Iraq.  The July 2004 VA examiner stated that 
the Veteran had recurrent headaches of unknown etiology, but 
noted that the headaches began during the course of "sand 
fly fever" and continued to present.  

While this evidence tends to suggest that the veteran has 
suffered from recurrent headaches during and since service, 
the record does not clearly indicate whether the veteran 
actually has a current headache disability, or whether his 
recurrent headaches are manifestations of undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.  As regards the latter, the Board notes that 
guidelines for disability examinations for Gulf War Veterans 
have been issued in an Under Secretary for Health's 
Information Letter, dated April 28, 1998 (IL 10-98- 010).  
.Although a VA physician's assistant addendum in July 2004 
stated that the Veteran had no symptoms or physical findings 
that would indicate an undiagnosed illness, the Veteran has 
not been afforded a Persian Gulf War Protocol examination in 
connection with this claim.  

Consequently, the Board finds that a VA Persian Gulf War 
examination and medical opinion in connection with the claim 
involving recurrent headaches would be helpful in resolving 
this claim.  Id.

Hence, the RO should arrange for the Veteran to undergo VA 
examinations, by appropriate physicians, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report for any scheduled examination(s), without good cause, 
may well result in denial of the claim(s )(as the original 
claim(s) for service connection will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member. Id.  If the Veteran fails to 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file (a) copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and the record before each examiner is complete, the RO 
should give the Veteran another opportunity to present any 
additional information and/or evidence pertinent to the 
claims remaining on appeal, explaining that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should ensure that its 
letter to the appellant meets the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
bilateral pes planus, claimed as 
bilateral foot disability, and/or for 
recurrent headaches, to include as due to 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. 
§ 1117.  The RO should explain the type 
of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, (cited to above), as 
regards disability rating and effective 
date, as appropriate.  The RO's letter 
should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
Veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
podiatry examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
current bilateral foot disability, to 
particularly include pes planus.  With 
respect to each diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is the result of injury or disease 
incurred or aggravated in service.  In 
rendering this opinion, the examiner 
should address the following: (a) whether 
the disability preexisted the Veteran's 
entrance into military service; if so, 
(b) whether this disability increased in 
severity in service; and, if so, (c) 
whether such increase in severity 
represented the natural progression of 
the condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of the bilateral foot 
disability).  If the physician determines 
that the disability did not preexist 
service, he or she should opine whether 
this disability had its onset in service 
or is otherwise medically related to an 
in-service injury or disease.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
Veteran's response expires, the RO should 
arrange for the Veteran to undergo VA 
examination(s), by (a) physician(s), 
conforming to the guidelines for 
conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98- 010).  The purpose is to 
obtain information as to the nature and 
etiology of claimed recurrent headaches.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.

a.  The examiner should note and detail 
all reported symptoms of recurrent 
headaches.  The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

b.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms (recurrent 
headaches) are associated with diagnosed 
condition(s), additional specialist 
examinations for diagnostic purposes are 
not needed.

c.  If any symptoms of recurrent 
headaches have not been determined to be 
associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.

d.  If any specialist examination(s) 
is/are warranted, the primary examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this Veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis. 

e.  For each diagnosed condition, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the diagnosed 
disability was incurred in or aggravated 
by service.

f.  The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include citation to specific 
evidence and/or medical authority, as 
appropriate) in a typewritten report. 

5.  If the Veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date(s) and time (s) of the 
examination(s) sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for bilateral pes 
planus, claimed as a bilateral foot 
disability and for recurrent headaches, 
to include as due to undiagnosed illness 
or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, in light of 
all pertinent evidence and legal 
authority.

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



 Department of Veterans Affairs


